Case: 20-50965     Document: 00515998656         Page: 1     Date Filed: 08/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-50965                       August 27, 2021
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Terry Earl Stewart,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:02-CR-25-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Terry Earl Stewart, federal prisoner # 46272-080, was convicted of
   conspiring to possess with the intent to distribute more than 50 grams of
   cocaine base, aiding and abetting possession with the intent to distribute
   cocaine base, and aiding and abetting distribution of cocaine base.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50965      Document: 00515998656          Page: 2   Date Filed: 08/27/2021




                                    No. 20-50965


   See 18 U.S.C. § 2; 21 U.S.C. §§ 841(b)(1)(A), (b)(1)(C), and 846. His
   sentence was subject to enhancement under § 841 based on his two prior
   felony drug convictions.     The district court sentenced Stewart to life
   imprisonment for the conspiracy offense and to 30-year prison terms of
   imprisonment each for the possession and distribution offenses, to run
   concurrently. It imposed ten years of supervised release for the conspiracy
   offense and six years of supervised release each for the possession and
   distribution offenses, also to run concurrently. This court affirmed the
   judgment. United States v. Stewart, 86 F. App’x 703, 705 (5th Cir. 2004).
   Stewart’s total sentence of imprisonment later was commuted to 327 months
   through an executive grant of clemency.
          In 2020, Stewart filed a motion to reduce sentence under § 404 of the
   First Step Act of 2018 (First Step Act), Pub. L. No. 115-391, § 404, 132 Stat.
   5194, 5221. He asked the district court to reduce his total sentence of
   imprisonment to 262 months and the supervised release term for his
   conspiracy offense from ten years to eight years. Stewart now appeals the
   district court’s order denying his motion. He argues that the district did not
   adequately explain the reasons for its decision.
          In its order, the district court noted that the parties’ filings were
   before it and stated “[a]fter considering the applicable factors provided in
   § 404 and 18 U.S.C. § 3553(a) and the applicable policy statements issued by
   the Sentencing Commission,” Stewart’s motion is denied “on its merits.”
   The district court’s brief statement and reference to its consideration of “the
   applicable policy statements” leave the grounds for its decision unclear.
   Moreover, because the district court did not mention Stewart’s request for a
   reduction of his supervised release term, it is unclear whether the district
   court considered and implicitly rejected the request, or merely overlooked it.
   Although district courts need not always explain why they have denied a
   motion, meaningful review is possible here only with a statement of reasons



                                         2
Case: 20-50965      Document: 00515998656          Page: 3    Date Filed: 08/27/2021




                                    No. 20-50965


   for the denial. See United States v. Batiste, 980 F.3d 466, 479 (5th Cir. 2020).
   We thus REMAND Stewart’s case to the district court for the limited
   purpose of allowing the district court to enter reasons for denying Stewart’s
   motion. We retain jurisdiction, as is customary for limited remands. See, e.g.,
   United States v. Gomez, 905 F.3d 347, 354-56 (5th Cir. 2018).




                                          3